Citation Nr: 0947606	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the VA 
Regional Office (RO) in Hartford, Connecticut, which denied 
service connection for prostate cancer.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in November 2007; a copy of the 
transcript is in the record.  Additionally, the Veteran 
testified before the undersigned at the RO in July 2009.  An 
October 2009 letter informed the Veteran that the Board was 
not able to produce a written transcript of the hearing 
before the undersigned.  The Veteran elected to request a 
second hearing before the Board at the RO.  Therefore, this 
claim must be remanded in order to schedule and provide the 
Veteran with a new hearing.  38 C.F.R. § 20.717 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


REMAND

The Board was unable to produce a transcript of the Travel 
Board hearing held at the RO in July 2009.  After being 
informed of this, the Veteran requested another Travel Board 
hearing at the RO.  38 C.F.R. § 20.717.  Since the RO 
schedules such hearings, a remand of this matter to the RO is 
required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
Board hearing at the RO at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


